Judgment, Supreme Court, New York County (Jane S. Solomon, J.), entered January 17, 2008, inter alia, dismissing the complaint pursuant to an order that granted defendants’ motion for summary judgment, unanimously affirmed, without costs.
Defendants established their entitlement to summary judgment by submitting an attorney’s affidavit annexed with contracts and other documentary evidence (see e.g. Alvarez v Prospect Hosp., 68 NY2d 320, 325 [1986]; Lewis v Safety Disposal Sys. of Pa., Inc., 12 AD3d 324, 325 [2004]), showing that there was no breach of the settlement agreement or overcharge of plaintiffs rent. Elaintiff s opposition failed to raise a triable issue of fact. Dismissal of plaintiffs claim under General Business Law § 349 was also appropriate, since the settlement agreement and renewed lease were private contracts between individual parties and did not affect consumers at large (see Oswego Laborers’ Local 214 Pension Fund v Marine Midland Bank, 85 NY2d 20, 25 [1995]; Revlon Consumer Prods. Corp. v Arnow, 238 AD2d 223, 224 [1997]). Concur—Gonzalez, J.P., Sweeny, Renwick and Freedman, JJ.